              Case 2:19-cv-02036-RSM Document 28 Filed 04/20/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
10 LASSANA MAGASSA,                                      CASE NO. C19-02036-RSM

11                                                       ORDER GRANTING IN PART
                                   Plaintiff,
                                                         OFFICIAL CAPACITY
12                          v.                           DEFENDANTS’ MOTION TO
                                                         EXTEND DEADLINE AND PAGE
13 CHAD WOLF, in his Official Capacity as
                                                         LIMIT FOR REPLY BRIEF
     Acting Secretary of the Department of
14 Homeland Security, et al.,
15
                                   Defendants.
16
17
            This matter comes before the Court on Defendants Chad Wolf, David Pekoske, Mark
18
     Morgan, William Barr, Christopher Wray, and Charles Kable, all in their official capacities (the
19
20 “Official Capacity Defendants”)’s stipulated motion to allow the Official Capacity Defendants to
21 file a reply brief in support of their pending motion to dismiss, not to exceed 18 pages, on or before
22 May 8, 2020. Dkt. #27
23
            This Court previously granted Official Capacity Defendants’ stipulated motion to allow
24
25 both parties to exceed the page limitations set forth under LCR 7(e)(3) by six pages each.
26 Accordingly, parties were granted thirty (30) pages each for their memoranda in support of and in
27 opposition to Official Capacity Defendants’ motion to dismiss. Dkt. #16.
28
     ORDER GRANTING IN PART DEFENDANTS’ MOTION TO EXTEND DEADLINE AND
     PAGE LIMIT FOR REPLY BRIEF - 1
                Case 2:19-cv-02036-RSM Document 28 Filed 04/20/20 Page 2 of 2




 1            LCR 7(f) provides that if the court grants leave to file an over-length motion, the reply brief
 2 shall not exceed one-half the total length of the brief filed in opposition. Local Rules W.D. Wash.
 3
     LCR 7(f)(4). For that reason, Official Capacity Defendants’ reply brief is limited to fifteen (15)
 4
     pages.
 5
 6            Accordingly, having found good cause to extend the Official Capacity Defendants’

 7 deadline to file a reply brief, it is hereby ORDERED that Defendants’ motion, Dkt. #27, is
 8
     GRANTED IN PART. Official Capacity Defendants shall file a reply brief in support of their
 9
     pending Motion to Dismiss on or before May 8, 2020, not to exceed fifteen (15) pages. Any
10
11 pages that exceed this limit will not be considered.
12
13
              Dated this 20th day of April, 2020.
14
15
16
17
18
                                                     A
                                                     RICARDO S. MARTINEZ
19                                                   CHIEF UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28
     ORDER GRANTING IN PART DEFENDANTS’ MOTION TO EXTEND DEADLINE AND
     PAGE LIMIT FOR REPLY BRIEF - 2
